DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 09/13/2022.
In view of applicant’s amendment and arguments regarding objection to the drawings set forth in the previous office action, the objection is hereby withdrawn.
In view of applicant’s amendment and arguments regarding rejection of claim 5 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant's arguments to the claims rejection are fully considered, however they are not deemed to be persuasive; for examiner response to the applicant’s arguments see “Response to Arguments” section below.  Additionally, new grounds of rejections are presented in this office action necessitated by the applicant’s amendment.

Response to Arguments
While arguing rejection of claim 2 (now canceled but the limitation of which included in independent claim 1), on pages 8 – 9 of the Remarks, the applicant states:
“Paragraph [0005] of Seong discloses that the “transmitter estimates channel quality of the downlink channel and the uplink channel from the sounding signal.” Seong, ¶ [0005] (emphasis added). Nowhere does Seong disclose, as suggested in the Office Action, that the channel quality of the downlink channel is estimated based on the channel quality of the uplink channel.”

However, it appears that this applicant’s argument is not commensurate with the actual wording of the claim.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., estimation of the channel quality of the downlink channel based on the channel quality of the uplink channel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In fact, what amended claim 1 actually requires is
“estimating, by the one or more control devices, a transmit signal CQI for a second RF signal based, at least in part, on the data indicative of the receive signal CQI for the first RF signal.”

As may be seen, the transmit signal CQI is estimated based “on the data indicative of the receive signal CQI”. Emphasizing once again, the transmit signal CQI is not required to be estimated straight on the received signal CQI, but only on the data indicative of that quantity. “The data indicative” is a very broad statement and may include many different things as long as there is some relationship between this data and the receive signal CQI.
For example, and going back to King, the examiner mapped the limitation of claim 1 “obtaining, by one or more control devices, data indicative of a receive signal channel quality indicator (CQI) for the first RF signal” to King’s paragraph 0066: if it is determined at decision step 610 that an acknowledgment has been received from the client, at step 614, the RSSI for the acknowledgement received from the client is recorded. Here, the RSSI of the received signal represents data indicative of a receive signal channel quality indicator (CQI). Indeed, King in par. 0021 and 0052 is explicit that the signal strength (RSSI) is used to evaluate signal quality.
Now turning to Seong, as was explained in the previous office action, paragraph 0005 teaches that in the TDD system, uplink channel and downlink channel are reciprocal because, at a specific time-frequency, the downlink channel and the uplink channel are identical. A receiver sends a sounding signal to a transmitter through the uplink channel. The transmitter estimates channel quality of the downlink channel and the uplink channel from the sounding signal. The transmitter performs downlink transmission base[d] on the estimated channel quality of the downlink channel. Although Seong does not disclose what specifically is used from the sounding signal to estimate the quality in either uplink or downlink, this is taught or at least fairly suggested by King, as was explained above. Indeed, it is the RSSI of the received signal which is used for that purpose. However, the RSSI of the received signal was mapped to “the data indicative of the receive signal CQI” since it is used to estimate the signal quality as per King. Additionally, all other things being equal, higher RSSI indicates higher CQI and lower RSSI indicates lower CQI.
Therefore, when the teaching of Seong is combined with the teaching of King, Seong teaches that the transmitter estimates channel quality of the downlink channel and the uplink channel from the sounding (received or uplink) signal, with King teaching that it is the RSSI of a signal that is being used to estimate the signal quality (thus RSSI being “the data indicative of the receive signal CQI”), it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize exactly same approach of using RSSI of the received signal to estimate both uplink and downlink (i.e. for transmission) quality. In other words, using the received/uplink signal RSSI (being “the data indicative of the receive signal CQI”) to estimate transmit/downlink CQI would be the same as recited by the claim “estimating … a transmit signal CQI for a second RF signal based, at least in part, on the data indicative of the receive signal CQI for the first RF signal.”
Additionally, Seong is very clear and explicit in paragraph 0005: “…channel quality of the uplink channel can be obtained from that of the downlink channel.” This means that the channel quality of one channel is obtained from the channel quality of the reciprocal channel. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize exactly same approach as suggested by Seong in the opposite direction as well: estimating channel quality of the downlink channel from that of the uplink channel. Doing so would have enabled determination of the reciprocal channel for those cases when it is the quality of the uplink channel which is known, rather than downlink, as in Seong.

The applicant continues their argument by stating
“In fact, since Seong discloses the channel sounding in a time division duplex (TDD) system in which the uplink channel and the downlink channel are identical at a specific time frequency, Applicant respectfully submits that the estimate of the channel quality information would be the same for both the uplink channel and the downlink channel. Thus, Applicant respectfully submits that there would be no benefit to estimating the channel quality information of the downlink channel based on the channel quality information of the uplink channel as suggested in the Office Action.”

However, the applicant’s argumentation and conclusion regarding “no benefit” is really irrelevant since Seong is clear in paragraph 0005 that this is what is being done: the channel quality of one channel is obtained from the channel quality of the reciprocal channel. For the applicant’s convenience, the examiner cites appropriate portion of paragraph 0005 were this operation is clearly disclosed:
“In the TDD system, uplink channel and downlink channel are reciprocal. This is because, at a specific time-frequency, the downlink channel and the uplink channel are identical. Accordingly, channel quality of the uplink channel can be obtained from that of the downlink channel. A receiver sends a sounding signal to a transmitter through the uplink channel. The transmitter estimates channel quality of the downlink channel and the uplink channel from the sounding signal. The transmitter performs downlink transmission base on the estimated channel quality of the downlink channel.”

Therefore, the examiner maintains that the combination of King and Seong teaches or fairly suggests all limitation of amended claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 7, 9, 11 – 15 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060172711 (King) in view of US 20100220614 (Seong).
Regarding claims 1 and 9, King teaches “A method for controlling operation of a multi-mode antenna configurable in a plurality of modes, each mode associated with a different radiation pattern or polarization (paragraph 0046: FIG. 3 illustrates an access point 300 including a directable antenna 302b. Paragraph 0047: access point controller 304 is able to steer directable antenna 302b to a direction providing improved line-of-sight or reflected signal strength. Each of these directions correspond to “modes” of instant claim “each mode associated with a different radiation pattern” represented by respective direction), the method comprising:
receiving, at the multi-mode antenna, a first radio frequency (RF) signal (paragraphs 0065 – 0066: At step 606, the directable antenna is directed to a starting direction for probing for the client location. At a step 608, a tracking message is transmitted to the client seeking an acknowledgement from the selected client. At a decision step 610, it is determined if an acknowledgment has been received from the client (“receiving, at the multi-mode antenna, a first radio frequency (RF) signal”). Paragraph 0064: transmission and reception is performed using the same antenna, therefore, directional antenna 302b (“the multi-mode antenna”). Indeed, subsequent evaluation of RSSI of the acknowledgment serves to determine the best antenna direction);
obtaining, by one or more control devices, data indicative of a receive signal channel quality indicator (CQI) for the first RF signal (paragraph 0066: if it is determined at decision step 610 that an acknowledgment has been received from the client, at step 614, the RSSI for the acknowledgement received from the client is recorded. Par. 0021 and 0052: the signal strength (RSSI) is used to evaluate signal quality. In other words, received signal RSSI represents “data indicative of a receive signal channel quality indicator (CQI)”. Indeed, all other things being equal, higher RSSI indicates higher CQI and lower RSSI indicates lower CQI.)…”
“…determining, by the one or more control devices, one of the plurality of modes as selected mode of the plurality of modes…” “…configuring, by the one or more control devices, the multi-mode antenna in the selected mode of the plurality of modes; and transmitting, by the multi-mode antenna, the second RF signal while the multi-mode antenna is configured in the selected mode (paragraph 0066: at a step 618, the antenna direction for which the best RSSI was recorded is determined. At step 620, the best client direction determined at step 618 is stored in the association table with the client identifier such that in the association table. As a result, when a communication is to be initiated with a client that could benefit from the increased communication rate made available by directing the directable antenna to the client, the access point controller can access the association table to know to which direction to steer the directable antenna. Paragraph 0076: At 716, transmission service 706 consults the association table and sets directable antenna 708 to the sector previously determined to be best suited for the client to whom the message is directed (“determining, by the one or more control devices, one of the plurality of modes as selected mode of the plurality of modes”; “configuring, by the one or more control devices, the multi-mode antenna in the selected mode”). With the directable antenna directed to the appropriate sector, transmission service 706 passes the packet to the baseband modem/transceiver 710 at 718. Baseband modem/transceiver 710 assembles the packet and transmits the packet at 720 (“transmitting, by the multi-mode antenna, the second RF signal”).).”

King does not teach “estimating, by the one or more control devices, a transmit signal CQI for a second RF signal based, at least in part, on the data indicative of the receive signal CQI for the first RF signal; and” the determination of the selected mode is “based, at least in part, on the estimated transmit signal CQI for the second RF signal.”

Seong teaches in paragraph 0005 that in the TDD system, uplink channel and downlink channel are reciprocal because, at a specific time-frequency, the downlink channel and the uplink channel are identical.  Channel quality of the uplink channel can be obtained from that of the downlink channel.  A receiver sends a sounding signal to a transmitter through the uplink channel. The transmitter estimates channel quality of the downlink channel and the uplink channel from the sounding signal. The transmitter performs downlink transmission base[d] on the estimated channel quality of the downlink channel.

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application, at least for reciprocal channels, to utilize the information derived from the received/uplink signal to determine the downlink channel quality information (“estimating, by the one or more control devices, a transmit signal CQI for a second RF signal”). Doing so would have provided additional information regarding estimate of the channel quality at the receiver, which would be client devices in the system of King. For example, it may be possible to estimate, by the access point, the quality of the received signal at the client devices, which would provide indication on how good the reception is.
Although Seong does not disclose what specifically is used from the sounding signal to estimate the quality in either uplink or downlink, this is taught or at least fairly suggested by King, as was explained above. Indeed, it is the RSSI of the received signal which is used for that purpose. However, the RSSI of the received signal was mapped to “the data indicative of the receive signal CQI” since it is used to estimate the signal quality as per King. Additionally, all other things being equal, higher RSSI indicates higher CQI and lower RSSI indicates lower CQI.
Therefore, when the teaching of Seong is combined with the teaching of King, Seong teaches that the transmitter estimates channel quality of the downlink channel and the uplink channel from the sounding (received or uplink) signal, with King teaching that it is the RSSI of a signal that is being used to estimate the signal quality (thus RSSI being “the data indicative of the receive signal CQI”), it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize exactly same approach of using RSSI of the received signal to estimate both uplink and downlink (i.e. for transmission) quality. In other words, using the received/uplink signal RSSI (being “the data indicative of the receive signal CQI”) to estimate transmit/downlink CQI would be the same as recited by the claim “estimating … a transmit signal CQI for a second RF signal based, at least in part, on the data indicative of the receive signal CQI for the first RF signal.”
Additionally, Seong is very clear and explicit in paragraph 0005: “channel quality of the uplink channel can be obtained from that of the downlink channel.” This means that the channel quality of one channel is obtained from the channel quality of the reciprocal channel. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize exactly same approach as suggested by Seong in the opposite direction as well: estimating channel quality of the downlink channel from that of the uplink channel. Doing so would have enabled determination of the reciprocal channel for those cases when it is the quality of the uplink channel which is known, rather than downlink, as in Seong, and would have provided additional information regarding estimate of the channel quality at the receiver, which would be client devices in the system of King. For example, it may be possible to estimate, by the access point, the quality of the received signal at the client devices, which would provide indication on how good the reception is.

Further, based on Seong’s suggestion of basing downlink transmissions on the estimated downlink channel quality information, and recalling that King performs selection of antenna direction based on the received RSSI, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to further base selection of the antenna direction in the system of King on the estimated downlink channel quality information (“based, at least in part, on the estimated transmit signal CQI for the second RF signal”). Doing so would have provided more intuitive selection of the antenna direction based on the estimated RSSI at the client device, rather than on RSSI at the transmitter.
Additional explanations may be found in section Response to Arguments above which is incorporated herein by reference.

Regarding claim 15, King teaches “An altitude changing object (this does not have to be given any patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). Additionally, this appears to be merely a statement of intended use or environment in which the device is used and thus this recitation has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).)…”
The rest of the claim is rejected because of the same reasons as set forth in the rejection of claim 1 because of similarity of limitations.
Regarding claim 3, 11 and 17, King teaches “wherein the data indicative of the receive signal CQI comprises data indicative of at least one of a received signal strength indicator (RSSI) (paragraph 0066: if it is determined at decision step 610 that an acknowledgment has been received from the client, at step 614, the RSSI for the acknowledgement received from the client is recorded. Par. 0021 and 0052: the signal strength (RSSI) is used to evaluate signal quality.), signal-to-noise ratio (SNR) and signal-to-interference-plus-noise ratio (SINR).”
Regarding claim 4, King in combination with Seong teaches or fairly suggests “wherein the transmit signal CQI comprises at least one of a received signal strength indicator (RSSI) (indeed, King teaches usage of RSSI of the received signal to evaluate quality of the uplink channel as was explained above. Seong teaches, fairly suggests or makes an obvious determination of channel quality of the downlink channel based on the uplink channel for the reciprocal channels (see explanation in the rejection of claim 1 above). Therefore, since no information regarding usage of noise or interference to determine the channel quality information is given by King, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize RSSI as the measure of (or to evaluate) the downlink channel quality information (“transmit signal CQI for a second RF signal”) to be derived from the uplink channel (“data indicative of the receive signal CQI”) as the most straightforward parameter. Indeed, since the received signal RSSI is determined, and the transmission power at the client device is either known or would have been easy to obtain (for example, by simply transmitting this value to the access point from the client devices), the path loss can be calculated using these two values. Further, since the transmission power of the access point is also known, the RSSI at the client device (“transmit signal CQI for a second RF signal”) would be easy to calculate using the transmission power of the access point and the path loss), signal-to-noise radio (SNR) and signal-to-interference-plus-noise ratio (SINR).”
Regarding claims 5, 12 and 18, King teaches “wherein transmitting the second RF signal while the multi-mode antenna is configured in the selected mode comprises transmitting the second RF signal over a communications network to one or more remote devices (paragraphs 0005, 0007, 0054 and 0079: usage in (IEEE) 802.11 specifications which includes multiple terminals, as shown in FIG 1B, C and 2).”
Regarding claims 6, 13 and 19, King does not teach “wherein the communications network comprises a cellular network.”
King in paragraphs 0005, 0007, 0054 and 0079 teaches usage of the system in (IEEE) 802.11 which includes multiple terminals, as shown in FIG 1B, C and 2. King, however, teaches in paragraph 0004 that the access point may be connected to a broadband Internet or other WAN interface.
In cellular networks, base stations or eNodes are similar in functionality to the access points in 802.11 networks by providing access to plurality of terminals.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the principles disclosed by King in cellular networks. Doing so would have expanded the usage of the method to other well-known and widely used type of networks, such as cellular networks and provided similar benefits for those networks as those disclosed for 802.11.
Regarding claims 7 and 14, King teaches “wherein the communications network comprises an 802.11 network (paragraphs 0005, 0007, 0054 and 0079: usage in (IEEE) 802.11 networks).”

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20060172711 (King) in view of US 20100220614 (Seong) as may be evidenced by US 20140208371 (Mori).
Regarding claim 8, King does not teach “wherein the multi-mode antenna is onboard an altitude-changing object.”
However, installing access points within the aircraft, which are known to be “an altitude-changing object”, is well-known in the art as may be evidenced at least by Mori, paragraph 0076.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by King access point with directional antenna onboard of an aircraft, as is well-known in the art. Doing so would have expanded the usage of the method to mobile platforms, such as aircraft.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648